UNPUBLISHED

                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT


                                      No. 17-1599


MOHAMED SORIE KANU,

            Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

             Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 20, 2017                                      Decided: January 11, 2018


Before GREGORY, Chief Judge, and TRAXLER and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Vienna, Virginia, for Petitioner.
Chad A. Readler, Acting Assistant Attorney General, M. Jocelyn Lopez Wright, Senior
Litigation Counsel, Jessica A. Dawgert, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohamed Sorie Kanu, a native and citizen of Sierra Leone, petitions for review of

an order of the Board of Immigration Appeals (Board) denying his motion to reconsider

its decision upholding the Immigration Judge’s (IJ) denial of Kanu’s application for

special rule cancellation of removal as a battered spouse pursuant to 8 U.S.C.

§ 1229b(b)(2) (2012). For the reasons set forth below, we dismiss the petition for review.

       Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials of discretionary

relief,” “no court shall have jurisdiction to review any judgment regarding the granting of

relief under section . . . 1229b,” which is the section governing cancellation of removal.

In this case, the IJ found, and the Board agreed, that Kanu failed to show that he was

subjected to battery or extreme cruelty. Because this determination is discretionary in

nature, we lack jurisdiction to review challenges to this finding absent a colorable

constitutional claim or question of law. See Bedoya-Melendez v. United States Att’y

Gen., 680 F.3d 1321, 1328 (11th Cir. 2012) (finding no jurisdiction to consider

discretionary “battered or subjected to extreme cruelty” requirement for cancellation of

removal under the Violence Against Women Act); Sorcia v. Holder, 643 F.3d 117, 124-

25 (4th Cir. 2011) (finding no jurisdiction to review discretionary denial of cancellation

of removal absent constitutional claims or questions of law); Obioha v. Gonzales, 431
F.3d 400, 405 (4th Cir. 2005) (“It is quite clear that the gatekeeper provision bars our

jurisdiction to review a decision of the B[oard] to actually deny a petition for cancellation

of removal or the other enumerated forms of discretionary relief.”).



                                             2
      Upon review of Kanu’s claims, we find that he has not raised any colorable

constitutional issues or questions of law under 8 U.S.C. § 1252(a)(2)(D) (2012). See

Gomis v. Holder, 571 F.3d 353, 358 (4th Cir. 2009) (“[A]bsent a colorable constitutional

claim or question of law, our review of the issue is not authorized by § 1252(a)(2)(D).”

(emphasis added)).    Accordingly, we dismiss the petition for review for lack of

jursidiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                PETITION DISMISSED




                                           3